                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


COLLEEN SUE ANDERSON,

                           Plaintiff,

             v.                                        Case No. 20-CV-87

ANDREW M. SAUL,
Commissioner of the Social Security Administration,

                           Defendant.


                             DECISION AND ORDER


1. Introduction

      Plaintiff Colleen Anderson alleges that she has been disabled since October 22,

2016. (Tr. 17.) She seeks disability insurance benefits and supplemental security income.

After her application was denied initially (Tr. 80-91) and upon reconsideration (Tr. 93-

110), a hearing was held before an administrative law judge (ALJ) on December 4, 2018

(Tr. 17). On March 22, 2019, the ALJ issued a written decision concluding that Anderson

was not disabled. (Tr. 31.) After the Appeals Council denied Anderson’s request for

review on November 19, 2019 (Tr. 1-4), she filed this action. All parties have consented to




        Case 1:20-cv-00087-WED Filed 11/20/20 Page 1 of 9 Document 21
the full jurisdiction of a magistrate judge (ECF Nos. 3, 5), and this matter is ready for

resolution.

2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4). At step one the ALJ determines whether

the claimant has engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). The

ALJ found that Anderson “has not engaged in substantial gainful activity since October

22, 2016, the alleged onset date[.]” (Tr. 19.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. §§ 404.1522(a). The ALJ concluded that Anderson has the following severe

impairments: “obesity, obstructive sleep apnea, degenerative joint disease, degenerative

disc disease of the lumbar spine, fibromyalgia, anxiety, post-traumatic stress disorder

(PTSD), mood disorder and psychosis[.]” (Tr. 19.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525. If the impairment or impairments meets or



                                       2
         Case 1:20-cv-00087-WED Filed 11/20/20 Page 2 of 9 Document 21
medically equals the criteria of a listing and also meets the twelve-month durational

requirement, 20 C.F.R. § 404.1509, the claimant is disabled. 20 C.F.R. § 404.1520(d). If the

claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. 20 C.F.R. § 404.1520(e).

The ALJ found that Anderson “does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments[.]” (Tr. 20.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. §§ 404.1545(a)(1), 416.945(a). In making the RFC finding the ALJ must consider

all of the claimant’s impairments, including impairments that are not severe. 20 C.F.R. §

404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Anderson has the RFC

       to perform sedentary work as defined in 20 CFR 404.1567(a) except
       [Anderson] is limited to no climbing of ropes, ladders, scaffolds, heights,
       and hazards, no concentrated exposure to extreme heat, occasional
       stooping, crouching, kneeling, crawling, balancing, and climbing ramps
       and stairs, simple, routine, repetitive and noncomplex work, minimal
       change in the work routine, no fast-paced production work, no public
       contact, and, occasional interaction with coworkers and supervisors.

(Tr. 23.)




                                          3
            Case 1:20-cv-00087-WED Filed 11/20/20 Page 3 of 9 Document 21
       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560. Anderson’s past relevant work was as “a

surveillance systems monitor[.]” (Tr. 30.) The ALJ concluded that Anderson “is capable

of performing past relevant work[.]” (Tr. 30.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). At this step, the ALJ

concluded that Anderson “is able to perform her past relevant work.” (Tr. 30.) In reaching

that conclusion the ALJ relied on testimony from a vocational expert (VE), who testified

that a hypothetical individual of Weyland’s age, education, and work experience could

perform Anderson’s “past work as a surveillance systems monitor as generally

performed.” (Tr. 30.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.



                                       4
         Case 1:20-cv-00087-WED Filed 11/20/20 Page 4 of 9 Document 21
Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4. Analysis

   4.1 Vocational Expert Testimony

          Anderson argues that the ALJ erred in concluding that she could perform her “past

relevant work as a surveillance system monitor as generally performed.” (Tr. 30; ECF No.

11 at 11.) She asserts that the VE reclassified the job as a “semiskilled job” and that, “[a]s

such, it was beyond the capacity of Anderson’s mental RFC.” (ECF No. 11 at 11.) She

argues that, because she cannot perform her past relevant work, remand with direction

for an award of benefits is appropriate. (ECF No. 11 at 15, 19.)

          The Commissioner agrees that the ALJ erred in evaluating Anderson’s past

relevant work because the VE’s “testimony did not provide the necessary support” for

her finding that Anderson could perform her past relevant work. (ECF No. 19 at 3.)

However, the Commissioner argues that the court should remand for further proceedings



                                         5
           Case 1:20-cv-00087-WED Filed 11/20/20 Page 5 of 9 Document 21
to develop the record because the VE’s testimony was inconsistent regarding the skill

level of Anderson’s past work. (ECF No. 19 at 3.)

       During plaintiff’s counsel’s examination of the VE, the VE was unclear about

whether he could confidently assert that the surveillance agent job was semiskilled (see,

e.g., Tr. 71.) After the ALJ read the job description, the VE stated:

       With the requirements beyond high school—I—high school is fine for
       unskilled. But then it says at least one year of higher education. And that
       tells me that it, it would be greater than an SVP: 2. And also, the job title is
       not surveillance system monitor. It’s surveillance agent. So I would, I would
       say that it would be safe to say that it, it would be at least a semiskilled, 3. It could
       be higher, but based on the information, I could say that it, it sounds beyond
       an unskilled job level.

(Tr. 74) (emphasis added). The VE clearly concluded that the surveillance agent job

description was at least semiskilled. (Tr. 74.) However, jobs are not necessarily performed

at the skill level of their job descriptions. Although the VE determined that the

surveillance agent job description was that of at least a semiskilled job, the VE did not

determine whether the job itself was semiskilled or unskilled as performed.

       Consequently, the court finds remand with direction for an award of benefits is

inappropriate. On remand the ALJ shall conduct further proceedings to evaluate

Anderson’s past relevant work.

   4.2 Residual Functional Capacity

       Anderson argues that, although the ALJ found she was moderately limited in

concentration, persistence, and pace, this limitation was not adequately accounted for in



                                       6
         Case 1:20-cv-00087-WED Filed 11/20/20 Page 6 of 9 Document 21
the RFC. (Tr. 22) (ECF No. 11 at 15-19). She argues that, “[d]espite their number,” the

other mental limitations in the RFC address social functioning and workplace adaptation,

not concentration, persistence and pace. (ECF No. 11 at 15-16.) In response, the

Commissioner argues that Anderson “does not actually address why, in light of the

specific facts of her own case, the ALJ’s mental RFC did not account for all of the

functional limitations supported by the record.” (ECF No. 19 at 9.)

       The ALJ stated that Anderson’s “moderate limitations in concentration, attention,

and pace… are accommodated in the residual functional capacity reduction to simple,

routine, repetitive, and noncomplex work in a setting without fast-paced production

work.” (Tr. 27.)

       It is well-established that “[b]oth the RFC and the hypothetical question presented

to a VE must incorporate the ‘totality of a claimant’s limitations,’ including any

‘deficiencies of concentration, persistence and pace.’” Mischler v. Berryhill, 766 F. App’x

369, 375 (7th Cir. 2019) (unpublished) (quoting O’Connor-Spinner v. Astrue, 627 F.3d 614,

619 (7th Cir. 2010)). “The ALJ need not use this exact terminology, so long as the phrasing

‘specifically exclude[s] those tasks that someone with the claimant’s limitations would be

unable to perform.’” (Id.) (alteration in original). “Even generic limitations, such as

limiting a claimant to simple, repetitive tasks, may properly account for moderate

limitations in concentration, persistence, and pace, so long as they ‘adequately account




                                      7
        Case 1:20-cv-00087-WED Filed 11/20/20 Page 7 of 9 Document 21
for the claimant’s demonstrated psychological symptoms’ found in the record.” Urbanek

v. Saul, No. 19-1394, 796 F. App’x 910, 914 (7th Cir. 2019) (unpublished).

       State agency psychological consultants Dr. Richard Hamersma and Dr. Esther

Lefevre both opined that Anderson is moderately limited in her “ability to maintain

attention and concentration for extended periods” and in her “ability to complete a

normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods.” (ECF No. 11 at 17; Tr. 89, 107.)

       “[The Seventh Circuit] [has] repeatedly rejected the notion that a hypothetical like

the one here ‘confining the claimant to simple, routine tasks and limited interactions with

others adequately captures temperamental deficiencies and limitations in concentration,

persistence, and pace.” Varga v. Colvin, 794 F.3d 809, 814-15 (7th Cir. 2015) (quoting Yurt

v. Colvin, 758 F.3d 850, 858-59 (7th Cir, 2014)). Although the RFC includes more limitations

than just “simple, routine, repetitive, and noncomplex work in a setting without fast-

paced production work,” the additional mental limitations (“minimal change in the work

routine” and “no public contact, and, occasional interaction with coworkers and

supervisors”) address Anderson’s social functioning and workplace adaptation rather

than deficiencies in concentration and persistence. (Tr. 27) (Varga, 794 F.3d at 815) (“‘Few

if any work place changes’ with limited ‘interaction with coworkers and supervisors’

deals largely with workplace adaptation rather than concentration, pace, or



                                      8
        Case 1:20-cv-00087-WED Filed 11/20/20 Page 8 of 9 Document 21
persistence.”). The ALJ’s RFC assessment does not adequately address the limitations

found by Anderson’s medical providers.

      Accordingly, on remand the ALJ shall ensure that Anderson’s moderate limitation

in concentration, persistence, and pace is incorporated into the RFC assessment.

5. Conclusion

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 20th day of November, 2020.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      9
        Case 1:20-cv-00087-WED Filed 11/20/20 Page 9 of 9 Document 21
